  Case 2:19-cv-07798-PA-AFM Document 87 Filed 06/19/20 Page 1 of 1 Page ID #:1972

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-7798 PA (AFMx)                                             Date   June 19, 2020
 Title             Amber Garcia, et al., v. Shasta Beverages Inc., et al.




 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                      T. Jackson-TEL                                         Anne Kielwasser-TEL
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Daniel Stevens-TEL                                     Christopher Kondon-TEL
                    Heather McMillan-TEL                                     Jonathan Kintzele-TEL
                     Michael Berry-TEL                                         Saman Rejali-TEL
 Proceedings:                 FINAL PRETRIAL CONFERENCE (TELEPHONIC)


          Cause called; appearances made. Court and counsel confer regarding the status of the case.

The pretrial conference is continued to June 26, 2020, at 1:30 p.m., to be held telephonically.

          IT IS SO ORDERED.




                                                                                                    :        23
                                                                Initials of Preparer                    TJ

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
